MEMORANDUM **
This an appeal of a district court order dated November 9, 2007 denying appellant’s motion to strike certain proposed conditions of release while free on bail pending appeal.
Appellant’s motion for stay pending appeal of the district court’s order is denied and we summarily affirm the district court’s judgment denying appellant’s motion to strike certain proposed conditions of release while free on bail pending appeal. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (the questions raised in this appeal are so insubstantial as not to require further argument.)
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.